Citation Nr: 0212232	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  96-26 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for viral hepatitis B.

2.  Entitlement to service connection for a bilateral knee 
disorder.  

3.  Evaluation of degenerative disc disease of L-4 to S-1, 
currently evaluated as 10 percent disabling.

4.  Evaluation of residuals of viral meningoencephalitis with 
mild memory impairment, mild expressive aphasia, and 
headaches, currently evaluated as 10 percent disabling.  

(The issue of entitlement to service connection for light 
sensitive eyes is being developed and will be the subject of 
a later decision).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, associate counsel 


INTRODUCTION

The veteran had active service from March 1986 to July 1995.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board is undertaking additional development on the issue 
of entitlement to service connection for light sensitive eyes 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing the issue.

This case has previously been before the Board.  In February 
1999, the Board remanded to the RO the issues of entitlement 
to service connection for viral hepatitis B, entitlement to 
service connection for a bilateral knee disorder, evaluated 
degenerative disc disease of L-4 to S-1, as 10 percent 
disabiling, and evaluated residuals of viral 
meningoencephalitis with mild memory impairment, mild 
expressive aphasia, and headaches, as 10 percent disabling.  
The case has been returned to the Board.  

The Board notes that in the Remand, the issue of entitlement 
to service connection for depression was referred to the RO.  
By letter dated in November 1999, the veteran was advised to 
submit evidence in support of his claim for depression and a 
claimed heart condition.  No response from the veteran is of 
record.  In 2001, the RO invited the veteran to file a claim 
for a total rating based on unemployability (TDIU).  


FINDINGS OF FACT

1.  The competent evidence does not show that the veteran 
currently has hepatitis B.  

2.  The competent evidence does not show that the veteran has 
a bilateral knee disorder.  

3.  The veteran's back disability is manifested by moderate 
recurring attacks.  

4.  Current residuals of viral meningoencephalitis are 
manifested by cognitive impairment, to include mild memory 
impairment, as well as mild expressive aphasia and headaches.  


CONCLUSIONS OF LAW

1.  Hepatitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303.  

2.  A bilateral knee disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§  1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303.  

3.  The criteria for a rating of 20 percent for degenerative 
disc disease of L-4 to S-1 have been met.  38 U.S.C.A. 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (2001).  

4.  The criteria for a 30 percent evaluation for residuals of 
viral meningoencephalitis with mild memory impairment, mild 
expressive aphasia, and headaches, have been met.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-
4.14, 4.130, Diagnostic Code 9440 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A February 1986 service entrance examination report shows 
that the lungs and chest, heart, abdomen and viscera, 
genitourinary system, musculoskeletal system, and lower 
extremities were normal.  In the summary of defects, the 
examiner noted questionable knee surgery.  No records were 
noted to be available.  The report states that there was no 
orthopedic problem with the right knee and he was granted an 
orthopedic clearance.  On the accompanying medical history he 
denied having or having had a 'Trick' or locked knee.  A July 
1986 recruit screening physical examination report notes a 
history of "right knee patellar."  

The results of laboratory testing in August 1988 show that 
the veteran had acute hepatitis A and B.  The records bare 
the following notations:  "HbsAg = positive[,] anti HBc 
(IgM) = positive[,] anti HBc TOTAL = positive[,] HAVAB - M = 
negative."  A urinalysis, dated in August 1988, bares the 
notation, "F/u Hepatitis 'B."  A September 15, 1988 
laboratory test result record notes HbsAg was b negative.  A 
September 1988 record of treatment notes a history of 
Hepatitis B virus on August 2, 1988 with positive serology.  
Increased liver function tests were noted in mid-August with 
T. Bili 4.3.  The examiner noted continuous dark urine.  No 
abdominal pain was noted.  The veteran reported that he still 
felt mildly run down but had worked all night the night 
before.  The assessments were questionable hematuria 
secondary to resolving Hepatitis B virus, rule out carrier of 
Hepatitis B virus, LFT's, HbsAg.  

A January 1990 separation examination shows that the lower 
extremities, lungs and chest, heart, vascular system, 
endocrine system, and genitourinary system were normal.  

A February 1991 record of treatment notes that the veteran 
had a history of three episodes of dizziness with exercise, 
once in April 1986, once in July 1989, and once in February 
1991.  The veteran reported a history of hepatitis B 
infection.  He stated that he had felt weak since that time.  

A Medical Board report reflects that the veteran had viral 
meningitis in July 1993.  He was noted to have developed a 
severe headache with a high fever.  The report states that he 
was hospitalized for two weeks.  The examiner conveyed that 
upon recovering from the central nervous system infection, 
his memory and recall for events at that time returned.  The 
report notes that he initially had a great deal of difficulty 
with walking.  The summary of diagnoses lists status post 
viral meningoencephalitis and arachnoid cyst, bilateral 
temporal lobe. 

Psychiatric records dated in March 1994 note that the veteran 
had had difficulty maintaining physical readiness levels 
prior to having had hepatitis in 1988 and encephalitis in 
1993.  The records note that symptoms were minimal and 
improving, and best viewed in context of adjustment to 
extended recovery from hepatitis in 1988 and viral 
meningoencephalitis in July 1993.  

An August 1994 record of treatment notes a history of 
hepatitis B.  He was noted to have tested HbsAg negative.  

On a December 1994 checklist, the veteran indicated that he 
was post-hepatitis, type B, in 1989.  He related that he wore 
glasses for reading.  

An April 1995 separation examination report shows that the 
lungs and chest, heart, vascular system, abdomen and viscera, 
genitourinary system, lower extremities, and spine and 
musculoskeletal system were normal.  The report of 
examination notes questionable hepatitis B in 1988, and 
indicates that he was never hospitalized.  On the 
accompanying medical history, the veteran indicated that he 
had or had had a trick or locked knee.  The record bares the 
notation, "knee pain XT, 1994 - no problem since."  

On VA examination in September 1995, the veteran reported 
having been struck with spinal meningitis and meningeal 
encephalitis, with acute significant neurologic problems, 
ultimately attributed to Japanese viral encephalitis.  A 
prolonged course of recovery was noted to have been required, 
with considerable neurologic deficit, to include memory loss 
and aphasia.  The veteran related that such deficits had 
substantially cleared, noting that expressive aphasia 
continued to be a problem.  The report of examination notes 
that he no longer had any specific neurologic residuals from 
that episode of meningitis.  A history of chronic recurrent 
headaches without nausea or vomiting or visual disturbances 
was noted.  The report states that following the episode of 
meningitis, there was a protracted period of diarrhea and 
vomiting.  Esophagoscopy demonstrated esophagitis with 
ulceration while he was still on active duty.  The examiner 
noted that the veteran complained of low back pain and 
degenerative disk disease at L4-L5 with stiffness and 
decreased mobility of the lumbar spine.  A history of 
hepatitis and spinal meningitis without a specific hepatic 
viral agent being mentioned, was noted.  The examiner stated 
that it was apparent anicteric in character and had resolved.  

Physical examination revealed vital signs were normal.  There 
was no thyromegaly or adenopathy.  The lung fields were 
clear.  Cardiac examination was normal.  Full range of motion 
in all joints in the upper limbs was noted, with normal motor 
strength proximally and distally.  No atrophy or 
fasciculation were evident.  Straight leg raising caused pain 
in the lumbosacral areas, bilaterally, left greater than 
right.  Full range of motion of the iliopsoas, quadriceps and 
vastus lateralis function were noted.  Full range of motion 
of both knee joints, was noted with no anteroposterior or 
lateral laxity.   Examination of the abdomen revealed no 
hepatosplenomegaly.  No ascites and no spider angiomata were 
noted.  There was no peripheral edema.  The sclerae were not 
icteric.  Motor strength in the limbs was symmetrical.  The 
veteran's gait was normal.  Babinski's signs were absent, 
bilaterally.  Both cerebellar and extrapyramidal neurologic 
examination showed no neurologic deficits.  No active skin 
rash was noted.  

The examiner concluded that the veteran had a history of 
spinal meningitis and meningeal encephalitis presumed 
secondary to Japanese encephalitis sustained while on active 
duty.  The examiner sated that the residuals were some mild 
memory impairment and mild expressive aphasia.  He commented 
that the veteran had chronic headaches, which he did not 
believe were related to the meningitis.  He noted a history 
of significant degenerative joint disease and degenerative 
disk disease of the lumbosacral spine with paravertebral 
spasm by history.  A history of hepatitis was noted to have 
clinically resolved.  

VA outpatient treatment records, received in September 1997, 
note a history of meningeal encephalophitis in 1993.  Records 
dated in August 1996 note a history of right knee surgery in 
1980 and arthroscopy in 1995.  He reported that he had 
weakness and fatigue, and a history of paralysis secondary to 
meningitis, which had resolved.  The veteran complained of 
occasional headache, and stated that he frequently became 
dizzy and lightheaded because of his bout with meningitis.  
The assessment in May 1997 was, chronologically, complaints 
of fecal incontinence to constipation which occurred post-
meningitis.  No specific gastrointestinal source was noted to 
have been identified in association with the complaints.  A 
July 1996 record notes that MRI (magnetic resonance imaging) 
of L1-L5 showed degenerative joint disease and spurs.  The 
assessment was chronic low back pain with history of 
degenerative joint disease, stable.  A record dated on 
October 16, 1998, which is also dated stamped "101695" 
notes a history of degenerative joint disease L1-L5.  The 
veteran complained that back pain prevented him from doing 
any heavy work.  The impression was low back strain and 
degenerative disc disease.  

On VA examination in November 1997, the examiner stated that 
the C-file had been reviewed.  The veteran stated that as a 
result of encephalitis, he had an expressive type of aphasia, 
making it difficult for him to find the right word to use.  
He stated that he had increased anxiety, and was more 
irritable since the encephalitis.  He complained of easy 
fatigability and of constant malaise and tiredness.  He 
reported that he slept for days at a time because of fatigue.  
He stated that he still had weakness and was unable to do any 
of the physical activities that he had done in the past.  He 
reported that he had had back pain as a result of being 
tackled in a game during service in 1990.  MRI of the back in 
1994 reportedly showed degenerative disc disease from L2 to 
S2, as well as spur formation to L5 and S1.  The diagnosis 
was lumbar spondylosis.  

Physical examination revealed no lymphadenopathy.  The 
abdomen was obese but otherwise unremarkable.  There were no 
scars, swelling, or deformity of the back.  Range of motion 
was 15 degrees of dorsiflexion to about 85 degrees forward 
flexion.  He was able to laterally flex in both directions to 
approximately 40 degrees and was able to laterally rotate his 
spine in both directions, approximately 40 degrees.  There 
was some discomfort with forward flexion and extension of the 
back.  Straight leg raising was negative except for complaint 
of some pulling in his lower back with elevation of the right 
leg to 60 degrees.  The veteran was able to walk on his toes 
and ankles and tandem gait without difficulty.  Rapid 
alternating movements were normal.  The impression was 
history of encephalitis in 1993 and history of chronic low 
back pain since 1990 with probable lumbar spondylosis.  

At a personal hearing before the undersigned member of the 
Board in December 1998, the veteran testified that as a 
result of meningitis and encephalitis he had difficulty 
expressing himself.  Transcript at 5 (December 1998).  He 
stated that he had had problems with his digestive system 
since the meningoencephalitis.  Id. at 6.  He reported that 
he currently had no pain in, or difficulty with, his knees.  
He explained that the problem was not with the joints, but 
rather the ligaments, which he stated were loose.  Id. at 8.  
He testified that he had never had any treatment for his 
knees.  Id. at 9.  He testified that he had pain in his back.  
Id.  He indicated that he avoided actions that involved 
bending, and that there were days when he was unable to bend 
over.  Id. at 10.  He testified that there was no problem 
with his back in association with jogging.  Id. at 11.  He 
stated that after riding in a car for three hours his back 
was stiff, but not sore.  Id.  He stated that is able to lift 
up to 20 pounds.  Id.  He testified that he was able to 
grocery shop and lift the bags into the car.  Id. at 12.  He 
reported that when he did a lot of walking he had back pain 
but that it was not excruciating.  Id. at 13.  He related 
that he was seeking a 20 percent disability evaluation for 
his back.  Id. at 15.  He testified that as a result of 
hepatitis he had problems only with strength and endurance.  
Id. at 6.  

On VA examination in December 1999, range of motion in the 
lumbar spine was 50 degrees forward flexion, with pain at 
terminal forward flexion.  The report of examination notes 
that he had 5 degrees extension, lateral flexion to 40 
degrees and lateral rotation to 35 degrees.  He was fully 
neurologically intact with 5/5 motor strength in all major 
groups in the bilateral lower extremities.  He had normal 
sensation in the L1-S1 distribution in the lower lumbar spine 
and no gross deformity with a normal lumbar lordosis.  The 
report notes that he was able to do a deep knee bend.  X-ray 
examination of the lumbar spine showed degenerative disc 
disease from L3-S1, including the L3-4, L4-5, and L5-S1 disc 
spaces.  He also had retrolisthesis of L5 on S1, Grade I.  He 
had degenerative spurring of L4-S1 vertebra anteriorly.  The 
impressions were degenerative disc disease of L3-4, L4-5, L5-
S1, retrolisthesis of L5 on S1, and mechanical low back pain.  

The examiner stated that the veteran seemed to have decreased 
range of motion with forward flexion, with slight pain at the 
terminal extension of this motion.  He stated that otherwise, 
he had only slight decrease in extension, without pain, and 
normal lateral bending and lateral rotation.  The report 
notes that he was known to walk into the clinic without a 
limp and had full motor and sensory capacity without any 
weakness in the lower extremities.  The examiner stated that 
he described fatigability when he walked for a certain length 
of time.  The examiner commented that it could be due to his 
mechanical low back symptoms with fatiguing of the paraspinal 
musculature, secondary to the degenerative disc disease.  The 
report notes that he showed no evidence of incoordination.  
The examiner stated that in terms of how the above factors 
affected the level of disability, the veteran's symptoms were 
much more severe than what he found on examination.  The 
report notes that the veteran stated that flare-ups were much 
more serious and severe than on current examination.  The 
examiner stated that it was more than likely that the veteran 
had a great deal more problems when he had flare-ups of the 
back pain and that the symptoms that he described could be 
secondary to the degenerative disc disease, diffusely, on his 
lumbar spine with secondary spasming of the paraspinal 
musculature.  The examiner indicated that the veteran's level 
of disability was not as severe as his symptoms would 
indicate.  He noted that the veteran had only slight 
decreased range of motion and some fatigability by history.  
He stated that otherwise, he had none of the other Deluca 
criteria per history or on physical examination.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303 (2001). 

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. § 3.304(b) 
(2001).  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.306 (2001).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Jensen 
v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet.  App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).




Analysis

I.  Service Connection

Initially, the Board notes that there has been no assertion 
of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154 
(West 1991) are not applicable.

Hepatitis B

In order to establish service connection, the evidence must 
show that the veteran has a current disability related by 
competent evidence to service.  In this case, there is no 
competent evidence of a current disability.  While service 
medical records reflect acute Hepatitis A and B in 1988, 
prior to separation, in August 1994, he tested HbsAg 
negative.  In addition, the April 1995 separation examination 
report merely notes a history of hepatitis in 1988.  On VA 
examination in September 1995, the examiner specifically 
stated that hepatitis had resolved.  Absent a current 
disability, service connection is not warranted.  

Based on such objective medical evidence, the Board concludes 
that any inservice hepatitis was acute, resolved and did not 
result in chronic disability.  Any lay assertion that the 
veteran has residuals of hepatitis is not competent.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  The preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.

In reaching this determination, the Board member recognized a 
potential evidentiary defect at the hearing.  Transcript at 6 
(December 1998).  The Board member explained the need for 
evidence of current disability and sought to determine 
whether there was evidence of disability.  The Board member 
also gave the veteran an opportunity to submit evidence.  The 
actions of the Board member comply with VCAA and 38 C.F.R. 
§ 3.103.  

Bilateral knee disability

As noted above, in order to establish service connection, the 
evidence must show that the veteran has a current disability 
related by competent evidence to service.  In this case, 
there is no competent evidence of a current disability.  The 
Board notes that right knee patellar was noted at service 
entrance.  However, the finding that there is no current 
disability obviates the need for a discussion of the 
presumption of soundness.  While the April 1995 separation 
examination report notes a history of knee pain, he reported 
that he had had no knee pain since 1994.  Physical 
examination of his lower extremities was normal.  On VA 
examination in September 1995, there was full range of motion 
of both knee joints with no anteroposterior or lateral laxity 
demonstrated.  As to his assertion that he has loose 
ligaments in his knees, there is no competent evidence of 
such.  The issue of whether the veteran has a bilateral knee 
disability related to service, in general, requires competent 
evidence.  However, the veteran is not a medical professional 
and his statements do not constitute competent medical 
evidence.  Generally, lay persons are not competent to offer 
evidence that requires medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).  As noted above, absent a current disability, 
service connection is not warranted.  

II.  Evaluation

The Board notes that the veteran has appealed initial 
evaluations of degenerative disc disease of L4-S1 and for 
evaluation of residuals of viral meningoencephalitis with 
mild memory impairment, mild expressive aphasia, and 
headaches.  See Fenderson v. West, 12 Vet. App. 119 (1998).  
Insofar as the RO has assigned a 10 percent evaluation for 
degenerative disc disease of L4-S1 and a 10 percent 
evaluation for viral meningoencephalitis with mild memory 
impairment, mild expressive aphasia, and headaches for the 
entire appeal period, the question is whether a higher 
evaluation for either disability is warranted at any time 
during the appeal period.  The Board concludes that uniform 
ratings are warranted.  

Degenerative disc disease

The veteran's degenerative disc disease of L4-S1 is currently 
evaluated as 10 percent disabling under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  He contends that 
degenerative disc disease of L4-S1 has increased in severity 
and that he has additional functional loss due to pain.  He 
testified that he avoids bending and lifting anything over 20 
pounds, and has pain in doing so.  

The VA examination in November 1997 showed that the veteran 
flexed to 85 degrees, laterally bended to either side to 40 
degrees, and rotated 40 degrees to either side.  Some 
discomfort with forward flexion and extension of the back 
were noted.  Straight leg raising was negative except for 
complaint of some pulling in his lower back with elevation of 
the right leg to 60 degrees.   The impression was history of 
chronic low back pain since 1990 with probable lumbar 
spondylosis.  

The December 1999 VA examination showed that the veteran 
flexed to 50 degrees, extended to 5 degrees, laterally bended 
to 40 degrees and rotated to 35 degrees.  
He had normal sensation in the L1-S1 distribution in the 
lower lumbar spine and no gross deformity with a normal 
lumbar lordosis.  The report notes that he was able to do a 
deep knee bend.  X-ray examination of the lumbar spine showed 
degenerative disc disease from L3-S1, including the L3-L4, 
L4-5, and L5-S1 disc spaces.  He also had retrolisthesis of 
L5 on S1, Grade I.  He had degenerative spurring of L4-S1 
vertebra, anteriorly.  The impressions were degenerative disc 
disease of L3-4, L4-5, L5-S1, retrolisthesis of L5 on S1, and 
mechanical low back pain.  

The examiner stated that there was a possibility the 
veteran's reported symptoms of increasing severity were a 
result of mechanical low back symptoms with fatiguing of the 
paraspinal musculature, secondary to the degenerative disc 
disease.  The veteran is competent to report that he is worse 
and that activity further limits his ability.  Although on 
examination only slight limitation of motion, the examiner 
seemed to accept the veteran's statement.  That is, 
considering flare-ups, there is overall moderate functional 
impairment.  In essence, the examiner accepted the veteran's 
assertion that his symptoms wax and wane.  Consequently, the 
Board finds that a 20 percent evaluation is warranted.  

A higher evaluation is not warranted under Diagnostic Code 
5293.  The evidence does not show severe, recurring attacks, 
with intermittent relief.  

An evaluation in excess of 20 percent is not warranted under 
Diagnostic Code 5295.  The competent evidence does not show 
that the back disability has resulted in listing of the whole 
spine to the opposite side, positive Goldthwait's sign, or 
abnormal mobility on forced motion. 

In summary, the Board finds that the weight of the evidence 
supports a rating of 20 percent, but no more, under 
diagnostic code 5293, for degenerative disc disease of L4-S1.  
In reaching this determination, the Board has specifically 
considered DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2001).  The veteran's overall functional 
impairment due to any factor, including pain, weakness, 
limitation of motion, and fatigability, does not establish 
that his back disability is more than 20 percent disabling.  
The evidence, to include the veteran's testimony regarding 
limitation of motion and functional impairment, supports this 
finding.  In December 1999 he was able to deep knee bend, had 
only slight decrease in extension and had normal lateral 
bending and lateral rotation, and there was no 
incoordination.  Only slight decreased range of motion and 
some fatigability by history was noted.  The veteran 
testified that he was able to jog and walk for extended 
periods, ride in a car for at least three hours without pain, 
able to lift up to 20 pounds, and grocery shop.  The Board 
finds that functional impairment is reflected in the 20 
percent evaluation.  38 C.F.R. § 4.59; see 4.40, 4.45.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  

Lastly, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2001) is in order.  The evidence 
failed to show that degenerative disc disease caused marked 
interference with his employment, or that such has in the 
past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  

Residuals of viral meningoencephalitis with mild memory 
impairment, mild expressive aphasia, and headaches

The veteran contends that a higher evaluation is warranted 
for residuals viral meningoencephalitis with mild memory 
impairment, mild expressive aphasia, and headaches, because 
the disorder is more disabling than contemplated by the 
current 10 percent disability rating.  

The Board has considered rating the veteran's residuals of 
viral meningoencephalitis, to include mild memory impairment, 
mild expressive aphasia, and headaches, under 38 C.F.R. 
§§ 4.96 and 4.97 pertaining to respiratory disorders.  
However, there is no indication that his residuals are due to 
a respiratory disorder, and therefore, such an analysis would 
be misplaced.  

The Board finds that the veteran is best served by rating his 
disability under 38 C.F.R. § 4.130 pertaining to mental 
disorders.  Under 38 C.F.R. § 4.130 (2001), 
a 30 percent evaluation is provided for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130 (2001), 
Diagnostic Code 9440.  Taking into consideration his 
cognitive impairment, the Board finds that the overall 
disability picture of residuals of viral meningoencephalitis, 
to include mild memory impairment, mild expressive aphasia, 
and headaches warrants a 30 percent evaluation.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a rating in excess of 30 
percent.  

Lastly, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2001) is in order.  The evidence 
failed to show that residuals of viral meningoencephalitis 
with mild memory impairment, mild expressive aphasia, and 
headaches, caused marked interference with his employment, or 
that such has in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  






ORDER

Service connection for hepatitis is denied.

Service connection for a bilateral knee disorder is denied.

A 20 percent evaluation for degenerative disc disease of L4-
S1 is granted, subject to the regulations controlling the 
payment of monetary benefits.  

A 30 percent evaluation for residuals of viral 
meningoencephalitis with mild memory impairment, mild 
expressive aphasia, and headaches, is granted, subject to the 
regulations controlling the payment of monetary benefits.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

